IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40602

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 748
                                                  )
       Plaintiff-Respondent,                      )     Filed: November 8, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
CODY JAMES FORTIN,                                )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of five years, for aggravated battery on a law enforcement
       officer and use of a deadly weapon in the commission of a crime, affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Cody James Fortin pled guilty to aggravated battery on a law enforcement officer (Idaho
Code §§ 18-903(b), 18-907(b), 18-915(1)) and use of a deadly weapon in the commission of a
crime enhancement (I.C. § 19-2520). The district court sentenced Fortin to a unified term of
twenty years, with a minimum period of confinement of five years, with said term to run
consecutively to a previously imposed sentence in another Ada County case. Fortin appeals,
asserting that the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Fortin’s judgment of conviction and sentence are affirmed.




                                                   2